Case 18-15224-elf      Doc 28      Filed 10/24/18 Entered 10/24/18 15:39:57               Desc Main
                                   Document      Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 IN RE: Anthony T. Joiner and Raquel C.     CHAPTER 13
 Joiner
         Debtors.                           BANKRUPTCY CASE NUMBER
                                            18-15224/ELF
 Nationstar Mortgage LLC dba Mr. Cooper as
 servicer for The Bank of New York Mellon   11 U.S.C. § 362
 fka The Bank of New York as successor in
 interest to JPMorgan Chase Bank, N.A., as  November 20, 2018 at 9:30am
 Trustee for Centex Home Equity Loan Trust
 2006-A                                     Courtroom # 1
         Movant,
 v.
 Anthony T. Joiner and Raquel C. Joiner
         Debtors,

 William C. Miller, Trustee,
       Additional Respondent.

  MOTION OF NATIONSTAR MORTGAGE LLC DBA MR. COOPER AS SERVICER
   FOR THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK AS
 SUCCESSOR IN INTEREST TO JPMORGAN CHASE BANK, N.A., AS TRUSTEE FOR
     CENTEX HOME EQUITY LOAN TRUST 2006-A FOR RELIEF, FROM THE
                AUTOMATIC STAY UNDER SECTION 362 (d)

       Secured Creditor, Nationstar Mortgage LLC dba Mr. Cooper as servicer for The Bank of
New York Mellon fka The Bank of New York as successor in interest to JPMorgan Chase Bank,
N.A., as Trustee for Centex Home Equity Loan Trust 2006-A ("Movant"), by and through its
undersigned counsel, pursuant to 11 U.S.C. § 362, hereby seeks relief from the automatic stay to
exercise and enforce its rights, without limitation, with respect to certain real property. In
support of this motion, Movant avers as follows:
       1.      Debtors named above filed a Voluntary Petition under Chapter 13 of the United
               States Bankruptcy Code in the Eastern District of Pennsylvania under the above
               case number.

       2.      Movant is the holder of a secured claim against Debtors secured only by a first
               mortgage lien on real estate which is not the principal residence of Debtors
               located at 2938 E. Street, Philadelphia, PA 19134 (the "Mortgaged Premises").

       3.      Nationstar Mortgage LLC dba Mr. Cooper services the loan on the property
               referenced in this motion for relief. In the event the automatic stay in this case is
               modified, this case dismisses and/or the debtor obtains a discharge and a
Case 18-15224-elf      Doc 28     Filed 10/24/18 Entered 10/24/18 15:39:57                Desc Main
                                  Document      Page 2 of 3




               foreclosure action is commenced on the mortgaged property, the foreclosure will
               be conducted in the name of The Bank of New York Mellon fka The Bank of
               New York as successor in interest to JPMorgan Chase Bank, N.A., as Trustee for
               Centex Home Equity Loan Trust 2006-A.

      4.       Nationstar Mortgage LLC dba Mr. Cooper, directly or through an agent, has
               possession of the promissory note. The promissory note is either made payable to
               Noteholder or has been duly indorsed in blank. Noteholder is the original
               mortgagee, or beneficiary, or the assignee of the security instrument for the
               referenced loan.

      5.       Additional Respondent is the Standing Trustee appointed in this Chapter 13
               proceeding.

      6.       The filing of the Petition operated as an automatic stay under Section 362(a) of
               the Bankruptcy Code of proceedings to foreclose on the mortgage held by Movant
               on the Mortgaged Premises.

      7.       Debtors have not claimed an exemption in the subject property.

      8.       Debtor has failed to make all post-petition monthly mortgage payments.

      9.       The defaults include the following monthly payments and charges:

      a)       Payments of $395.16 from September 1, 2018 through October 1, 2018 which
               totals $790.32;

      b)       The total amount due (9(a) through 9(a) combined) is $790.32

      10.      The Fair Market Value of the Property is $66,800.00, as per Debtor’s Schedules.
               The approximate amount necessary to pay off the loan is $100,173.87 good
               through October 22, 2018. The breakdown of the payoff is as follows:

           Principal Balance                                                               $68,715.80
           Accrued Interest                                                                   $633.98
           Escrow Advances made by Plaintiff                                                 $249.82
           Corporate Advances                                                              $30,574.27

      11.      Movant's interests are being immediately and irreparably harmed. Movant is
               entitled to relief, from the automatic stay, pursuant to either 11 U.S.C. § 362 (d)(1)
               or (d)(2), because of the foregoing default and because:

               a) Movant lacks adequate protection for its interests in the Mortgaged Premises;

               b) Debtors do not have any equity in the Mortgaged Premises; and
Case 18-15224-elf       Doc 28      Filed 10/24/18 Entered 10/24/18 15:39:57                Desc Main
                                    Document      Page 3 of 3




                c) The Mortgaged Premises are not necessary to an effective reorganization or
                   plan.

        12.     Movant requests that the Court waive Rule 4001(a)(3), permitting Movant to
                immediately implement and enforce the Court's order.

        13.     Attached are redacted copies of any documents that support the claim, such as
                promissory notes, purchase order, invoices, itemized statements of running
                accounts, contracts, judgments, mortgages, and security agreements in support of
                right to seek a lift of the automatic stay and foreclose if necessary.

         WHEREFORE, Movant respectfully moves this Court for an Order (i) granting Movant
relief from the automatic stay to foreclose upon and to otherwise exercise and enforce its rights with
respect to the Mortgaged Premises, (ii) awarding reasonable attorneys' fees incurred in the
preparation and presentation of this motion, and (iii) granting all such other and further relief as the
Court deems appropriate and necessary. A proposed order to such effect is submitted herewith.

                                                        Respectfully submitted,



Dated: 10/24/2018                                       BY:/s/Leslie J. Rase
                                                        Leslie J. Rase, Esquire
                                                        Shapiro & DeNardo, LLC
                                                        3600 Horizon Drive, Suite 150
                                                        King of Prussia, PA 19406
                                                        (610)278-6800/ fax (847) 954-4809
S&D File #:18-061067                                    PA BAR ID #58365
                                                        kfrankel@logs.com
                                                        pabk@logs.com
